Case: 13-11145      Date Filed: 04/23/2014   Page: 1 of 6


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 13-11145
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 2:12-cv-00034-LGW-JEG

YVONNE HICKMAN,

                                                                  Plaintiff-Appellant,

                                        versus

NATHANIEL HICKMAN,
NATALIE THOMAS,
JASON R. CLARK,
Attorney,
JEFFREY BERRY,
Attorney, in his individual and official capacities,
JOHN WETZLER,
Attorney, in his individual and official capacities,
CARLTON GIBSON,
Attorney, in his individual and official capacities,
STEVE QUEEN,
d.b.a. Sentinel Offender Services,
GLYNN COUNTY, GEORGIA,
a.k.a. Glynn County Georgia,

                                                              Defendants-Appellees,

C. JOHNSON, et al.,

                                                                          Defendants.
              Case: 13-11145     Date Filed: 04/23/2014    Page: 2 of 6


                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                  (April 23, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Yvonne Hickman, appearing pro se, appeals the dismissal with prejudice of

her civil complaint alleging violations of 42 U.S.C. § 1983 for false arrest, false

imprisonment, conspiracy, and malicious abuse of process. The district court

dismissed her complaint for failure to comply with the court’s orders, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure. On appeal, Hickman raises

numerous claims in her initial brief, but does not directly address the reasons for

the district court’s dismissal of her complaint. In her Reply, she maintains that her

complaint was not a shotgun pleading and she should not have been ordered to

amend.

      We review a dismissal under Federal Rule of Civil Procedure 41(b) for

abuse of discretion. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th

Cir. 1999). Unless the court specifies otherwise, an involuntary dismissal under

Rule 41, other than dismissal for lack of jurisdiction, improper venue, or lack of an

indispensable party, is with prejudice. Fed. R. Civ. P. 41(b). Although dismissal


                                          2
               Case: 13-11145      Date Filed: 04/23/2014    Page: 3 of 6


with prejudice is a drastic remedy, “[t]he court’s power to dismiss is an inherent

aspect of its authority to enforce its orders and insure prompt disposition of

lawsuits.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985). Moreover

while dismissal is an extraordinary remedy, “dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

      We construe pleadings filed by pro se parties liberally. Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008). This liberal construction, however, “does

not give a court license to serve as de facto counsel for a party, or to rewrite an

otherwise deficient pleading in order to sustain an action.” GJR Invs., Inc. v. Cnty.

of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (citations omitted),

overruled on other grounds, as stated in Randall v. Scott, 610 F.3d 701, 709 (11th

Cir. 2010). Moreover, pro se litigants still are required to conform to procedural

rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Rule 8 of the Federal Rules of Civil Procedure requires that a pleading

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Though there is no required technical

form, “each allegation must be simple, concise, and direct.” Id. at 8(d)(1). All that

is required of the statement is that it “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89,


                                            3
               Case: 13-11145     Date Filed: 04/23/2014    Page: 4 of 6


93, 127 S. Ct. 2197, 2200 (2007) (alteration in original). Additionally, each

separate claim is required to be presented in a separate numbered paragraph, with

each paragraph “limited as far as practicable to a single set of circumstances.”

Fed. R. Civ. P. 10(b)); see Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll.,

77 F.3d 364, 366 (11th Cir. 1996) (stating that multiple claims should be presented

separately in adherence to Federal Rule of Civil Procedure 10(b) “and with such

clarity and precision that the defendant will be able to discern what the plaintiff is

claiming and to frame a responsive pleading”).

      When a complaint fails to follow Rules 8 and 10, it may be classified as a

shotgun pleading. A shotgun pleading is a pleading that “incorporate[s] every

antecedent allegation by reference into each subsequent claim for relief or

affirmative defense.” Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279

(11th Cir. 2006). As a result, it is “virtually impossible to know which allegations

of fact are intended to support which claim(s) for relief.” Anderson, 77 F.3d at

366. We have repeatedly condemned shotgun pleadings. See Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, n.54 (11th Cir. 2008) (providing a long list of

cases in which we have rejected shotgun pleadings). When confronted with a

shotgun pleading, the court is supposed to order repleading for a more definite

statement of the claim. Wagner, 464 F.3d at 1280.




                                           4
                Case: 13-11145       Date Filed: 04/23/2014       Page: 5 of 6


       In this case, the district court did not abuse its discretion when it dismissed

Hickman’s complaint for failure to properly respond to the court’s August 14,

2012, order. The district court correctly concluded that Hickman’s complaint was

a shotgun pleading because it repeated, re-alleged, and incorporated by reference

all allegations, facts, and information about the parties in each subsequent

allegation of her complaint.1 After concluding that Hickman’s complaint

constituted a shotgun pleading, the court was correct in ordering her to amend and

re-file a more definite complaint. See Wagner, 464 at 1280. The district court was

also correct in dismissing Hickman’s complaint when she failed to comply with

this order. See Fed. R. Civ. P. 41(b); Moon, 863 F.2d at 837.

       Despite the fact that dismissal is a drastic remedy, the record shows that a

lesser sanction would not better serve the interests of justice. The court granted

Hickman’s untimely request for more time. After being granted this extension,

Hickman chose to attack the underlying motion on which the court’s order was

based and declared her refusal to file a new complaint. Moreover, as it is within

the court’s discretion to ensure compliance with the rules of procedure, Brown, 430
F.2d at 1216, and “dismissal upon disregard of an order, especially where the

       1
          Hickman’s complaint named eight defendants in the caption, several others in the
complaint, and was 38 pages long. It consisted of 23 numbered paragraphs describing the
parties, 39 paragraphs of facts, 128 paragraphs listing fourteen counts of allegations, and 55
pages of various documents as exhibits attached. Each count “repeats and . . . incorporates by
reference the allegations” set forth in each preceding count. Also, Hickman’s complaint
incorporated by reference every named party and each fact set forth in the complaint into each
count. This is, by definition, a shotgun complaint. Wagner , 464 F.3d at 1279.
                                                5
              Case: 13-11145     Date Filed: 04/23/2014    Page: 6 of 6


litigant has been forewarned,” as Hickman was here, “is not an abuse of

discretion.” Moon, 863 F.2d at 837.

      Therefore, the district court did not abuse its discretion in dismissing

Hickman’s complaint pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. Accordingly, we affirm the district court’s dismissal of Hickman’s

complaint.

      AFFIRMED.




                                          6